             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


    DANA BOWMAN,                                    )
                                                    )
                  Plaintiff,                        )
                                                    )
    -vs-                                            )
                                                    )      Case No. CIV-19-0675-F
    MERRIMAC REAL ESTATE                            )
    HOLDINGS, LLC, et al.,                          )
                                                    )
                  Defendants.                       )


                                             ORDER

           Two motions are before the court. The first is a motion to dismiss filed by
defendant SRT-Landing, LLC (SRT). Doc. no. 11. In that motion, SRT asks the
court to dismiss it from this action under Rules 12(b)(1) and (6), Fed. R. Civ. P.
The second motion is filed by Legacy Housing, LLC (Legacy). Doc. no. 20. In
that motion,1 Legacy seeks to join SRT’s motion to dismiss to the extent SRT seeks
dismissal under Rule 12(b)(1).               Both motions are at issue and ready for
determination.2




1
    Legacy’s motion is entitled not as a motion but as a “joinder.”
2
 SRT’s motion to dismiss was briefed through the sur-reply stage although plaintiff did not seek,
and was not granted, leave to file a sur-reply brief. Future filings which do not comply with the
rules may be stricken without further comment. The motion to join was responded to, but no
reply brief was filed with respect to that motion. Accordingly, the briefing is complete on both
motions.
                                         I. Introduction
         Plaintiff asserts claims under the Fair Housing Act (FHA), 42 U.S.C.
§3604(f)(1), (2), (3)(C). See, doc. no. 1, ¶¶ 31, 35.
         Defendants Merrimac Real Estate Holdings II, LLC (Merrimac) and Legacy
are identified in the complaint as “Defendants.” Id., ¶ 1. Claims are brought against
these two defendants for their alleged violations of the FHA, based on their
participation in the design and construction of the subject property. Id., ¶¶ 10,11,
32-36. The subject property is described in the complaint as an “apartment
complex” (id., ¶ 17) where plaintiff, “a disabled veteran” (id., ¶ 24), “visited,”
“looked at one or more units,” and “observed that there were accessibility barriers
that would interfere with his ability to access and use the facilities and deterred him
from renting a unit.” Id., ¶ 21.
         In contrast to Merrimac and Legacy, SRT’s alleged status is quite different.
The complaint separates SRT from Merrimac and Legacy, referring to SRT not as
one of the “Defendants” as that term is used in the complaint, but as the
“Remediation Defendant.” Id., ¶1. As explained in the complaint, SRT “is the
current owner of the Property and therefore a necessary party for remediation.” Id.,
¶ 12.3
                                          II. Standards
         SRT seeks dismissal under Rule 12(b)(1) for lack of subject matter
jurisdiction, contending plaintiff lacks standing to name SRT as a “Remediation
Defendant.” As already noted, Legacy asks to join SRT’s motion to the extent that
SRT moves under Rule 12(b)(1). Doc. no. 20, p. 1. Thus, both of the moving
defendants bring challenges under Rule 12(b)(1). SRT’s 12(b)(1) argument (and



3
    The FHA provides for broad injunctive relief. See, 42 U.S.C. § 3613(c).



                                                 2
Legacy’s, by its proposed joinder) is a facial attack on the court’s jurisdiction. “[A]
facial attack on the complaint's allegations as to subject matter jurisdiction
questions the sufficiency of the complaint. In reviewing a facial attack on the
complaint, a district court must accept the allegations in the complaint as true.”
Holt v. United States, 46 F.3d 1000, 1002 (10th Cir.1995).
      With respect to the Rule 12(b)(6) part of SRT’s motion, the question is
whether the complaint contains enough facts to state a claim for relief against SRT
that is plausible on its face. Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d
1174, 1177 (10th Cir., 2007), quoting Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 547 (2007). To survive a motion to dismiss, a plaintiff must nudge his claims
across the line from conceivable to plausible. Id. In conducting its review, the
court assumes the truth of the plaintiff’s well-pleaded factual allegations and views
them in the light most favorable to the plaintiff. Ridge at Red Hawk, 493 F.3d at
11733. Pleadings that are no more than legal conclusions are not entitled to the
assumption of truth; while legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations. Ashcroft v. Iqbal, 556
U.S.662, 664 (2009). The court will disregard mere “labels and conclusions” and
“[t]hreadbare recitals of the elements of a cause of action” to determine if what
remains meets the standard of plausibility. Twombly, 550 U.S. at 555; Iqbal, 556
U.S. at 678. “Determining whether a complaint states a plausible claim for relief
will … be a context-specific task that requires the reviewing court to draw on its
judicial experience and common sense.” Id. at 679.
                                 III. SRT’s Motion
                            A. Rule 12(b)(1) Challenge
      SRT contends that plaintiff lacks standing to include SRT as the
“Remediation Defendant.” SRT argues that plaintiff’s FHA claims can only



                                          3
impose liability on parties that were involved in the design and construction of the
property, and that there is no allegation that SRT, as the current owner, was
involved in the design or construction of the property or is otherwise liable for any
FHA violations. SRT argues that the complaint is therefore “devoid of any
allegation that SRT engaged in any discriminatory conduct in violation of the
FHA,” and that “[w]ithout such allegation, the Court lacks subject matter
jurisdiction to award the injunctive relief Bowman seeks against SRT.” Doc. no.
11, p. 7 of 17.
      Plaintiff responds with two types of arguments.
      (1). Plaintiff argues that Rule 19, Fed. R. Civ. P., provides for the joinder of
necessary parties, and that SRT is a necessary party given the type of injunctive
relief which is permitted under the FHA and which is sought from SRT in this
action. Plaintiff argues that because SRT is a necessary party under Rule 19, there
is no need for further consideration of plaintiff’s standing to name SRT as a
“Remediation Defendant.”
      Other courts have agreed with plaintiff that a remedial defendant who, as
owner of the property, occupies a position like the alleged position of SRT, should
remain a defendant in this type of action. These courts have based their conclusions
on the need for such a defendant’s presence in the suit in the event that remediation
is ultimately required, albeit at no expense to such defendant. As stated in National
Fair Housing Alliance, Inc v. S.C. Bodner Co., Inc., 844 F. Supp.2d 940, 945 (S.D.
Ind. 2012):
              As for the remedial Defendants, the court agrees with the
              Plaintiffs, that the presence of those Defendants in the
              lawsuit is required if complete relief is to be provided.
              Should the claims against the design/build Defendants be
              successful with regard to the properties owned by the
              remedial Defendants and a retrofit of the various



                                         4
              premises is ordered as part of any relief granted[,] there
              would be a need to address the interests of the owners of
              those properties.

       And see, Baltimore Neighborhoods, Inc. v. Rommel Builders, Inc., 40 F.
Supp.2d 700, 711-12 (D. Md. 1999):
              Plaintiffs also state they do not seek liability for FHAA
              violations against LGGCI. Nevertheless, plaintiffs seek
              to continue to maintain LGGCI as a defendant in the case
              to effectuate the injunctive relief sought. Plaintiffs argue
              that the law of equity permits the joinder of defendants
              who are not at fault where their ownership or control of
              real property is necessary to achieve the remedy.
              Plaintiffs do not seek to have LGGCI contribute to any
              monetary damages or pay for the retrofitting that may be
              ordered, but rather they seek to require LGGCI to permit
              the ordered relief in the form of retrofitting the common
              areas of the property. … The Court is persuaded that it
              is appropriate to keep LGGCI in the case so long as it
              represents the owners of the common areas with alleged
              violations. LGGCI’s presence as a party in the suit
              appears imperative in order to afford full relief, if
              necessary, recognizing it bears no financial obligation to
              plaintiffs in this case.[4]

       In contexts other than actions brought under the FHA, the court of appeals
has observed that an entity may be a necessary party despite the lack of a right of
action against that party, and that lack of a right of action against that party does
not defeat jurisdiction. As stated in Sierra Club v. Hodel, 848 F.2d 1068, 1077
(10th Cir. 1988), overruled on other grounds in Village of Los Ranchos de
Albuquerque v. Marsh, 956 F.2d 970, 973 (10th Cir. 1992):


4
 As in Baltimore Neighborhoods, the complaint in this action makes clear that plaintiff does not
allege that SRT has committed, or is liable for, any FHA violations. The complaint also makes
clear that plaintiff seeks no damages from SRT.



                                               5
               If Sierra Club had not joined Garfield County as a party,
               then this would be a paradigm case for applying Fed. R.
               Civ. P. 19. [Quotation of Rule 19(a) deleted.] These
               criteria abound here. Sierra Club cannot hope for
               complete relief if the County is not enjoined from
               construction during the pendency of the APA action
               against the federal defendants. … Rule 19(a) does not
               permit joinder if it will deprive the court of subject matter
               jurisdiction over the action. Joinder here would not
               defeat jurisdiction, despite Sierra Club’s alleged lack of
               a right of action against the County.

848 F.2d at 1077.5
       In short, Rule 19 anticipates that defendants who are not alleged to be liable
or to have caused the injury in question but whose presence is necessary to provide
complete relief, must be joined in certain circumstances.6 These principles apply
here as the FHA provides for broad equitable relief, and as plaintiff seeks equitable
relief that would require SRT’s cooperation as the current owner of the property.
Naming SRT as the “Remediation Defendant” is consistent with the precepts of
Rule 19 and violates no standing requirements.
         (2). Plaintiff also argues that to the extent plaintiff’s standing to name SRT
as the “Remediation Defendant” should be addressed apart from Rule 19, any
standing concerns are satisfied by the allegations. Plaintiff notes that 42 U.S.C.


5
  And see, C.R. Freeman Properties, LLC v. Reed, 2009 WL 10702204, *2 (W.D. Okla. 2009).
In Freeman, the undersigned cited Sierra Club and other authorities in support of an order denying
a Rule 12(b)(6) motion. The motion was filed by third-party defendant ISIS, the alleged owner
of certain leases. The undersigned denied the motion to dismiss for several reasons including
ISIS’s alleged ownership of the leases, which showed that ISIS might have a duty, by law, to
reassign or to cooperate in any reassignment of the leases even if it had no such duty under the
stock purchase agreement. Id.
6
 Joinder is required if the party is subject to service of process and the party’s joinder will not
deprive the court of subject matter jurisdiction. Rule 19(a), Fed. R. Civ. P. SRT argues its joinder
would defeat this court’s subject matter jurisdiction, but that is incorrect.



                                                 6
§3613(a)(1)(A) provides that an “aggrieved party” may commence a civil action to
obtain appropriate relief with respect to discriminatory housing practices; that the
term “aggrieved party” is broadly defined in 42 U.S.C. § 3602(i); and that courts
broadly construe standing for purposes of actions brought under the FHA.
      The above principles are reviewed in Bank of America Corp. v. City of
Miami, Florida, ___ U.S. ___, 137 S. Ct. 1296, 1303 (2017), as follows.
             The FHA permits any “aggrieved person” to bring a
             housing-discrimination lawsuit. 42 U.S.C. § 3613(a).
             The statute defines “aggrieved person” as “any person
             who” either “claims to have been injured by a
             discriminatory housing practice” or believes that such an
             injury “is about to occur.” § 3602(i). This Court has
             repeatedly written that the FHA’s definition of [a] person
             “aggrieved” reflects a congressional intent to confer
             standing broadly.

      Bank of America further explains that:
             The question is whether the statute grants the plaintiff the
             cause of action that he asserts. In answering that
             question, we presume that a statute ordinarily provides a
             cause of action only to plaintiffs whose interests fall
             within the zone of interests protected by the law invoked.

Id., 1302 (interior quotations omitted). Here, the complaint alleges that plaintiff is
a disabled person who visited the subject apartment complex, who viewed one or
more units, and who observed there were barriers to access that would interfere
with his ability to access and use the facilities, which deterred him from renting a
unit. See, e.g., doc. no. 1, ¶ 21. These allegations place plaintiff’s interests within
the zone of interests protected by the law he invokes. In addition, the legislatively
conferred cause of action which plaintiff alleges, encompasses his particular
claims.




                                          7
       The allegations are sufficient to plausibly show that plaintiff is an “aggrieved
person” within the meaning of 42 U.S.C. §3613(a)(1)(A) who has standing to sue.
The allegations are sufficient for this purpose despite the lack of certain allegations
which SRT argues are necessary to obtain prospective relief, such as allegations
regarding plaintiff’s intent to return to the property or plaintiff’s intent to rent a
unit. See generally, Tandy v. City of Wichita, 380 F.3d 1277, 1285-86 (10th Cir.
2004) (upholding “tester” standing in a case brought under the Rehabilitation Act
and the Americans with Disabilities Act; court of appeals observed that the
Supreme Court upheld “tester” standing to sue under the FHA in Havens Realty
Corp. v. Coleman, 455 U.S. 363 (1982), reasoning that the broad statutory language
of the FHA, alongside the FHA’s purpose of eliminating racial discrimination in
housing, evinced a congressional intent to confer standing to the full limits of
Article III).
       The court rejects SRT’s argument that SRT should be dismissed from this
action for lack of standing to name SRT as a “Remediation Defendant.”
                            B. Rule 12(b)(6) Challenge
       In light of principles already discussed, SRT’s argument for dismissal under
Rule 12(b)(6) may be disposed of without much additional analysis. Rule 19
provides for joining necessary parties whose presence is needed to give complete
relief to other parties. That principle supports SRT’s presence in this case as the
alleged current owner of the property whose cooperation with inspections,
certifications, and remediation is needed in the event those remedies are ordered.
Accordingly, the fact that no FHA violation is alleged to have been committed by
SRT does not mean that SRT is entitled to dismissal under Rule 12(b)(6).
       The court also rejects SRT’s contention that the prayer for relief, which SRT
argues is overly broad, shows SRT should be dismissed from this action under Rule



                                          8
12(b)(6). For example, SRT points out that the prayer appears to include a request
that not only Merrimac and Legacy, but also SRT, bring the property into
compliance with the FHA and with the Americans With Disabilities Act. Doc. no.
16, pp. 3-4 of 12, prayer (b). An overly broad prayer for relief is not, however, a
basis for dismissing SRT under Rule 12(b)(6). See, Schoonover v. Schoonover,
172 F.2d 526, 530 (10th Cir. 1949) (“it is recognized, without exception, that the
prayer forms no part of the cause of action, and that a pleader will be entitled to the
relief made out by the case and stated in the pleadings, irrespective of what is asked
for in the prayer.”); Dingxi Longhai Dairy, Ltd. v. Becwood Technology Group
L.L.C., 635 F.3d 1106, 1108 (8th Cir. 2011) (“[T]he selection of an improper
remedy…will not be fatal to a party’s pleading if the statement of the claim
indicates the pleader may be entitled to relief of some other type” 7).
       The court rejects SRT’s arguments for dismissal under Rule 12(b)(6).
                               IV. Legacy’s Motion to Join
       Legacy states that it seeks to join SRT’s arguments “regarding Plaintiff’s
failure to establish standing because of Plaintiff’s failure to allege: 1) an injury-in-
fact caused by Legacy; 2) an injury traceable to Legacy’s conduct; 3) an injury
redressable by the relief sought.” Doc. no. 20, p. 1.
       Problematically for Legacy, SRT’s motion is carefully tailored to arguments
that plaintiff has no standing to name SRT in this action, based on SRT’s unique
situation. SRT made no arguments intended to show no injury-in-fact caused by
Legacy, or no injury traceable to Legacy’s conduct, or no injury redressable by the
relief sought against Legacy. Plaintiff points out these problems with Legacy’s

7
 Here, “the claim indicates the pleader may be entitled to relief of some…type” from SRT, such
as relief which orders cooperation with surveys, inspections, retrofits, and performance of such
other acts as may be necessary to effectuate the judgment against Merriman and Legacy. See,
doc. no. 1, prayer (c).



                                               9
motion to join, arguing that Legacy’s request for dismissal based on SRT’s motion
is “nonsensical.” Doc. no. 21, p. 11 of 36.
      Furthermore, Legacy offers no arguments of its own to explain why plaintiff
would not have standing to allege claims against Legacy, given allegations that
Legacy “participated in the design and construction of the Property,” that Legacy
“is the contractor that pulled permits and built the Property,” that Legacy “hired
various contractors to design and build the Property,” and given allegations that the
property fails to comply with FHA requirements in specific ways. Doc. no. 1, ¶¶11,
28(a)-(m).
      Even if the court were to overlook these problems with Legacy’s motion and
attempt to sift through SRT’s briefs to identify lack-of-standing arguments that
could potentially apply not only to SRT but also to Legacy (presumably, for
example, arguments that plaintiff has no standing to name SRT because the
complaint does not allege that plaintiff intended to return to the property or rent the
property), Legacy would not be entitled to dismissal. Any of SRT’s arguments that
might arguably be adapted to Legacy’s situation have already been rejected by the
court as part of the court’s determination that SRT’s motion will be denied. Finally
and most importantly with respect to Legacy, the complaint alleges that there were
barriers to access which deterred plaintiff from renting a unit, and that Legacy was
involved in the design and construction of the non-compliant property.
Consequently, the complaint plausibly alleges: 1) an injury-in-fact which is
traceable to Legacy’s conduct; 2) an injury traceable to Legacy’s conduct; and 3)
an injury which is redressable by the relief sought from Legacy. Thus, the court
rejects the three specific arguments for lack of standing which Legacy’s motion
seeks to press.




                                          10
       In summary, the court will permit Legacy to join in SRT’s motion, but the
court will deny Legacy’s motion to the extent it seeks dismissal for lack of standing
to name Legacy as a defendant.
                                      V. Final Comment
       One final comment is in order. Some of the matters the court notes here have
been mentioned elsewhere in this order but bear further discussion here.
       Plaintiff states that he is a Texas resident. His complaint intimates no intent
ever to live in Oklahoma, let alone at the property in question. For that matter, his
complaint intimates no intent ever to return to the property for any reason.8 His
complaint does not allege that, while at the property, the architectural or other
features of which he complains actually affected his ability to do anything he
wanted to do while he was there. He alleges that he was in fact “deterred” from
renting a unit (doc. no. 1, at 7), an allegation which–with its implication of a good
faith intent to rent a unit but for the features that allegedly deterred him–may invite
further attention at the summary judgment or trial stage. See, Bowman v. RJM
Center, LLC, 2015 WL 4722110 (E.D. Tex. August 7, 2015), involving this
plaintiff, where the court observed that, in light of plaintiff’s allegation that he was
deterred, “it must be inferred that Bowman intended to rent an apartment at Centre




8
  Plaintiff has filed four other cases in this court, alleging claims substantially identical to his
claims in this case. See, Bowman v. Continental 279 Fund LLC, CIV-18-0387-D; Bowman v.
Legacy Trail Apartments LLC, CIV-18-0609-F; Bowman v. Marshall Square LLC, CIV-19-
0085-G; and Bowman v. Classen Crossing LLC, CIV-19-0302-G. A Pacer search shows this
plaintiff as plaintiff in more than one hundred civil cases in various federal judicial districts,
including nine cases in the Northern District of Texas, twenty-five cases in the Southern District
of Texas, six cases in the Eastern District of Texas and forty-six cases in the Western District of
Texas.




                                                11
Place.) Id. at *2.9 And there is no indication in the papers before the court that
plaintiff, as an “aggrieved person,” ever sought to resolve his grievance without
suit. (The court is not critical of this plaintiff’s advocacy of compliance with
federal housing legislation. At the same time, the court will note that it agrees with
Judge Terrence Kern’s observation about three months ago, in a case in the
Northern District in which Mr. Bowman was a party, that remediation is more
likely if unnecessary litigation expense can be avoided. Bowman v. 71 At Tulsa
Hills Apts., L.P, 2019 WL 3938479 (N.D. Okla. August 20, 2019), at *1 (citing
Bowman v. Griffin Properties of Fort Smith, L.L.C., 19-cv-0179 (N.D. Okla.
July 3, 2019).)
       Because of the exceptionally broad treatment which must be accorded the
statutory term “aggrieved person,” the court has determined that plaintiff does not
lack standing to seek judicial relief under the FHA. But that is the beginning, not
the end, of the story. The appropriate scope of that relief (assuming that plaintiff
establishes liability) is yet to be determined. The fact that the plaintiff enjoys the
somewhat ephemeral status of being a statutory “aggrieved party” who has
successfully pled his way across the threshold of the courthouse does little, in and
of itself, to determine the extent of his claim on the court’s equitable discretion to
grant, deny otherwise tailor relief on the basis of the existence or nonexistence of
actual, concrete harm. This is particularly true where, as here, the plaintiff seeks
prospective relief. See, doc. no. 1, at 13. (Without saying whether or not he was,
in fact, a tester, plaintiff has asserted that testers have standing in cases like this



9
 The court in the RJM case noted that there was evidence that Mr. Bowman lived in a $500,000
house fifty-three miles from the property in question. Id. at *2. In that case, Mr. Bowman’s
counsel (who is also Mr. Bowman’s lead counsel in the case at bar), represented to the court that
Mr. Bowman was not a tester. Id.



                                               12
one.   As has been noted, the decisions in Havens and Tandy support that
proposition.)
       Accordingly, the matters discussed here could affect the nature and
availability of both substantive relief and ancillary relief such as attorneys’ fees.
As for attorneys’ fees, the court notes that plaintiff seeks fees under 42 U.S.C.
§§3613(c) and 12105. Doc. no. 1, at 14. Under § 3613, an award of attorneys’ fees
is discretionary. As for §12105, no such section exists. Presumably, plaintiff
intended to cite 42 U.S.C. §12205, which, like §3613, provides for a discretionary
award of attorneys’ fees to the prevailing party. This discretion was recognized by
the Court of Appeals in Ellis v. Univ. of Kansas Medical Center, 163 F.3d 1186,
1202 (10th Cir. 1998). Judge David Russell dealt with a case which potentially
involved a fee award under §12205 in Tiessen v. Yong Fu, Inc., CIV-05-136 (W.D.
Okla.). In that case, Judge Russell entered an order which stated, as relevant here,
as follows:
       The parties are directed to advise the Court if efforts to resolve the
       case were pursued before filing of this action and, if not, why not. The
       answer to the Court’s inquiry could affect any award of attorney fees
       in this case. 42 USC § 12205 makes attorney fees discretionary. In
       Eller [sic] v. University of Kansas Medical Center, 163 F.3rd 1186,
       1202 (10th Cir. 1998) the Tenth Circuit disallowed any “unnecessary”
       hours in calculating appropriate attorneys fees. If this action could
       have been resolved without invoking the jurisdiction of the federal
       courts, the Court will view with skepticism any request for attorney
       fees.

Id., Order dated March 2, 2005, doc. no. 12. See also, Hughes v. Frontier City
Partners, L.P., CIV-05-335-F (W.D. Okla. April 28, 2005), Order at doc. no. 21.
                                  VI. Conclusion
       After careful consideration, SRT’s motion to dismiss it from this action is
DENIED.



                                         13
        Legacy’s motion to join SRT’s motion is GRANTED IN PART and
DENIED IN PART. Legacy’s motion is GRANTED to the extent Legacy seeks
permission to join SRT’s lack-of-standing arguments; Legacy is therefore deemed
to have joined the Rule 12(b)(1) portion of SRT’s motion. To the extent Legacy
seeks dismissal, the motion is DENIED.
        This action will be set on the court’s next available status and scheduling
conference docket. The parties are DIRECTED to include in the status report a
detailed description of the efforts, if any, which were made by the plaintiff to bring
about non-judicial resolution of the matters in controversy in this case.
        IT IS SO ORDERED this 27th day of November, 2019.




19-0675p003.docx




                                         14
